DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/15/22 has been entered.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, prior art does not disclose or suggest: “a first electrode in the second level, the first electrode having a first surface exposed to the sensing side through a first opening in the dielectric layer; a second electrode in the second level, the second electrode spaced from the first electrode, and the second electrode having a second surface exposed to the sensing side through a second opening in the dielectric layer; a third electrode in the second level, the third electrode spaced from the first and second electrodes, the third electrode coupled to the gate, and the third electrode separated by the dielectric layer from the sensing side; and a heater circuit having an output coupled to the metallization structure, in which the heater circuit is configured to heat the sensing side via the metallization structure” in combination with all the limitations of claim 1. 
Regarding claim 14, prior art does not disclose or suggest: “the metallization structure including: a first electrode having a first surface exposed to the sensing side through a first opening in the dielectric layer; a second electrode having a second surface exposed to the sensing side through a second opening in the dielectric layer, the-the second electrode spaced from the first electrode; and a third electrode spaced from the first and second electrodes and separated by the dielectric layer from the sensing side… a heater circuit configured to heat the sensing side; a fluid potential sense circuit in the semiconductor die, the fluid potential sense circuit coupled to the transistor, and the fluid potential sense circuit configured to provide a fluid potential output signal; and a controller in the semiconductor die, the controller coupled to the heater_circuit, and the controller configured to: control the heater circuit to heat the sensing side” in combination with all the limitations of claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEBA POTHEN/Examiner, Art Unit 2868